In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-20-00018-CV


                           MUNDEE M. HENDERSON, APPELLANT

                                                   V.

                         ARBELAEZ INVESTMENTS, LLC, APPELLEE

                       On Appeal from the County Court at Law Number 1
                                     Tarrant County, Texas1
                 Trial Court No. 19-006983-1, Honorable Don Pierson, Presiding

                                           March 6, 2020

                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.

        Appellants, Mundee M. Henderson, has filed a motion seeking voluntary dismissal

of her appeal. The Court finds the motion complies with the requirements of Rule of

Appellate Procedure 42.1(a)(1) and that granting the motion will not prevent any party

from seeking relief to which it would otherwise be entitled. As no decision of the Court

has been delivered to date, we grant the motion. The appeal is dismissed. Because the




        1 Pursuant to the Texas Supreme Court’s docket equalization efforts, this case was transferred to
this Court from the Second Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).
motion does not address costs, costs will be taxed against appellant. TEX. R. APP. P.

42.1(d). No motion for rehearing will be entertained and our mandate will issue forthwith.


                                                       Per Curiam




                                            2